Case 2:19-cv-10153-MWF-AS Document 41 Filed 08/10/21 Page 1 of 1 Page ID #:200



  1   Jennifer Sun (State Bar No. 228942)
      JONES DAY
  2   3161 Michelson Drive, Suite 800                                                JS-6
      Irvine, CA 92612.4408
  3   Telephone: +1.949.851.3939
      Facsimile: +1.949.553.7539
  4   Email:     jennifersun@jonesday.com
  5   Attorneys for Defendant
      EXPERIAN INFORMATION
  6   SOLUTIONS, INC., erroneously sued
      as “Experian”
  7
  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                    WESTERN DIVISION
 11
 12   TAMMY THOMAS,                             Case No. 2:19-cv-10153 MWF (ASx)
 13                      Plaintiff,             Hon. Michael W. Fitzgerald
 14         v.                                  ORDER GRANTING STIPULATION
                                                FOR DISMISSAL WITH
 15   EQUIFAX INFORMATION                       PREJUDICE OF DEFENDANT
      SERVICES LLC, TRANSUNION &                EXPERIAN INFORMATION
 16   EXPERIAN and DOES 1 through 10            SOLUTIONS, INC.
      Inclusive,
 17                                             Complaint filed: November 27, 2019
                         Defendants.
 18
 19         PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that Plaintiff
 20   Tammy Thomas’ claims against Defendant Experian Information Solutions, Inc. are
 21   dismissed with prejudice. Each party shall bear its own attorneys’ fees and costs
 22   incurred herein.
 23
 24   Dated: August 10, 2021
                                            MICHAEL W. FITZGERALD
 25                                         United States District Judge
 26
 27
 28
                                                                                        ORDER
                                                               Case No. 2:19-CV-10153 MWF (ASx)
